Citation Nr: 1731677	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for adjustment disorder with suicide attempt. 

2.  Entitlement to an initial compensable rating for status post skull fracture with torn dura and laceration of the frontal lobe with residual frontal skull paresthesia and cephalgia (head injury residuals).  

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to an initial compensable rating for genitofemoral nerve entrapment status post bilateral inguinal hernia repair.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from July 1978 to November 2009.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a Board hearing before an Acting Veterans Law Judge in June 2015, but the transcript was indecipherable.  In September 2015, the Board remanded the case to afford the Veteran with a new Board hearing, and the Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2016.  The transcript of this hearing is of record.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  

The Veteran has submitted statements and has testified that a combination of his service-connected disabilities preclude employment.  For example, in the Veteran's October 2016 Form 21-0958, the Veteran stated that his back, shoulder, in addition to his head injury residuals, hypertension, and groin neurological disabilities, preclude employment.  Accordingly, the Veteran has raised the issue of entitlement to TDIU in conjunction with the disabilities on appeal for right for increased compensation, and the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial compensable rating for hypertension; entitlement to an initial compensable rating for genitofemoral nerve entrapment status post bilateral inguinal hernia repair; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the October 2016 hearing before the Board, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for adjustment disorder with suicide attempt is requested.

2. The Veteran's head injury residuals include diagnosed TBI that is manifested by no worse than Level 2 impairment of cognitive function with subjective emotional impairment without separate psychiatric diagnosis; headaches, diagnosed as cephalgia, that are manifested by characteristic prostrating attacks of headaches that occur fewer than an average of once a month over last several months; and, neurological symptoms that are sensory in nature and that affect the head and face, diagnosed as frontal skull paresthesias, that are no worse than moderate.  Loss of part of the skull, both inner and outer tables, is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for adjustment disorder with suicide attempt by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an initial compensable rating for head injury residuals, loss of part of the skull, under DC 5296 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5296 (2016).  

3.  For the entire appeal period, the criteria for a separate initial rating of 40 percent for head injury residuals, diagnosed as TBI residuals, under DC 8045 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2016).  

4.  During the entire appeal period, criteria for a separate initial rating of 10 percent for head injury residuals, diagnosed as cephalgia associated with TBI, under DC 8100 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8100, 8045 (2016).  

5.  During the entire appeal period, criteria for a separate initial rating of 10 percent for head injury residuals, diagnosed as frontal skull paresthesia associated with TBI, under DC 8305 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.124a, Diagnostic Code 8305, 8307, 8309, 8310, 8311, 8312, 8045 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, at the October 2016 hearing before the Board, the Veteran withdrew the appeal for the issues of entitlement to service connection for adjustment disorder with suicide attempt.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Regarding the appeal for increased initial compensation for head injury residuals because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in July 2009 as part of the Benefits Delivered at Discharge program regarding how to substantiate the underlying claim for service connection and how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Additionally, regarding the residuals of head injury that are on appeal, the Veteran was afforded a VA general medical examination in November 2009, a VA traumatic brain injury examination in September 2010, and a VA psychiatric examination in September 2010.  The examiners each conducted an examination and together provided sufficient information regarding the Veteran's manifestations of his head injury residuals and the functional impairments thereof, such that the Board can render an informed decision.  The Board finds that the VA examinations, in conjunction with the other lay and medical evidence of record, are adequate for rating purposes.  In particular, the Veteran has submitted statements and testified at a Board hearing in October 2016, in which he has provided sufficient detail regarding the severity and functional impairment resulting from his subjective manifestations of his head injury.  As further discussed below, the Board has found the Veteran's subjective reports of symptoms to be credible, and the Board has resolved doubt in favor of the Veteran and has found that the Veteran's subjective reports of head injury manifestations are attributable to his service-connected head injury residuals.   Therefore these lay statements by the Veteran, along with the VA examinations, provide enough detail for the Board to proceed with a decision on the merits of this claim, and there is no need to provide a new VA examination.  

Evaluation for Head Injury Residuals

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts show that staged ratings are not appropriate in this case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When rating manifestations of a service-connected disability by analogy, such manifestations must be rated by analogy under a closely related disability with similar anatomical localization and symptomatology.  38 C.F.R. § 4.20. The basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  In other words, ratings are assigned based on functional impairment.  38 C.F.R. § 4.10.  

The Veteran's service-connected status post skull fracture with torn dura and laceration of the frontal lobe with residual frontal skull paresthesia and cephalgia (head injury residuals) on appeal are currently rated as noncompensable for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5296.  The Veteran contends that this rating does not accurately depict the severity of his disability.  

The Board notes that in the March 2010 rating decision, the AOJ granted service connection for multiple separate residuals of the in-service head injury, and several of the separately rated physical disabilities are not on appeal.  The AOJ granted service connection and assigned an effective date and a disability rating for left eye vitreal degeneration with floaters, left ear sensorineural hearing loss, tinnitus, and residual disfigurement status post skull fracture injury, in addition to the head injury residuals that are on appeal.  The Veteran did not submit a notice of disagreement against these determinations.  Thus, these particular disabilities associated with the Veteran's head injury are not on appeal and are not before the Board at this time.

In the March 2010 rating decision, the AOJ specifically noted loss of bone loss when it assigned a noncompensable evaluation for the Veteran's head injury residuals under DC 5296.  DC 5296 rates a disability based on the loss of part of the skull and therefore an evaluation of this physical residual of head injury under DC 5296 is appropriate.  

However, the Board must also consider whether separate evaluation(s) is warranted for any remaining head injury residuals other than bone loss and other than the above-discussed physical disabilities that are not on appeal.  As discussed below, the Veteran is diagnosed with moderate traumatic brain injury (TBI) status post skull fracture with torn dura and laceration of frontal lobe with residual frontal skull paresthesia and cephalgia.  Cephalgia is defined as "headache."  Dorland's Illustrated Medical Dictionary p. 330 (32nd ed. 2012).  TBI residuals are rated under DC 8045.  Because DC 8045 contemplates the Veteran's service-connected TBI and his symptoms associated with TBI, the Board will consider whether a separate compensable evaluation(s) is warranted under DC 8045.  

The Board recognizes that the claims file contains an Administrative decision dated in March 2014 in which the RO determined that the Veteran's claim for cognitive impairment secondary to status post skull fracture with torn dure and laceration of the frontal lobe with residual frontal skull paresthesia and cephalgia is considered a sustained injury as a result of willful misconduct due to abuse of alcohol and cannot be considered for service connection in accordance with VA regulations and instructions regarding injuries sustained as a result of the abuse of alcohol.  Review of the record does not show that this Administrative decision was issued to the Veteran as there is no indication in the record that the Veteran and/or his representative were ever furnished with a copy of the determination or any appellate rights.  Accordingly, the Board finds that as a result of this administrative irregularity, the appellant was not properly notified of the administrative decision and it is not final and binding with regarding to the current increased rating claim.  See 38 U.S.C.A. § 5104 (a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25.  As indicated above the Veteran has been granted service connection for residuals of the in-service head injury and the Board must consider all residuals, including cognitive impairment.  

DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  

First, VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130  (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  38 C.F.R. § 4.71a, DC 8045.  Here, there is no diagnosis of a mental disorder, as shown in the VA psychiatric examination, and the Veteran himself testified in the October 2016 Board hearing that his in-service adjustment disorder resolved.  When there is no diagnosis of a mental disorder, VA must evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  

Also, subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  

However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  

Here, the Veteran has a distinct diagnosis of cephalgia, or headaches, associated with TBI.  The Veteran's headaches associated with his TBI are to be separately rated by analogy under DC 8100, which pertains to migraines, because DC 8100 contemplates the a closely related disability with similar locationalization and symptomatology as the Veteran's cephalgia.  38 C.F.R. § 4.20. 

Further, VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a , Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.

Here, the evidence shows that the Veteran has frontal skull paresthesias associated with TBI.  As further discussed below, the competent medical evidence shows that the Veteran's frontal lobe paresthesias is manifested by forehead numbness and tingling and other sensory symptoms.  Thus, the Veteran's frontal skull paresthesias associated with his TBI is to be separately rated by analogy under whichever applicable diagnostic code warrants the highest evaluation for a neurological impairment of the cranial nerves, as discussed below, because these codes contemplates the a closely related disability of neurological symptoms with similar locationalization and symptomatology as the Veteran's frontal skull paresthesia.  38 C.F.R. § 4.20.  The applicable diagnostic codes for neurological impairment of the cranial nerves are discussed below.  

The Board has considered the applicability of other diagnostic codes, and finds that no other diagnostic code is for application in this case on appeal.  

The Veteran is competent to report his symptoms during the appeal period, and the Board finds that such reports of symptoms during the appeal period are credible.  The Board acknowledges that the Veteran has contended that he has multiple physical and neurological pinching symptoms that he believes are attributable to his head injury.  For example, in his May 2010 notice of disagreement, the Veteran contended that he has neurological symptoms "in various other areas of [his] body" at the same time as when he experiences his frontal skull paresthesia.  The Veteran also contended that he has a brain hernia because he believes that "brain hernia can be defined as a TBI."  The Veteran is certainly competent to report his symptoms and observations.  However, the Board finds that the determination as to whether the Veteran has had brain hernia, and as to which of the Veteran's physical and neurological symptoms are attributable to TBI are essentially medical questions, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  There is no indication that the Veteran has medical training or expertise, to include in the field of neurology.  Thus, the Veteran's determinations that he has a brain hernia, and as to which of his physical and neurological symptoms are attributed to TBI, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay determinations have no probative value.  

Evaluation of Skull Loss

The Board finds that the weight of the evidence does not demonstrate that the Veteran's service-connected head injury residuals are manifested by loss of part of the skull and a compensable rating under diagnostic code 5296 is not warranted  Here, the record shows that the Veteran is service-connected for residuals of an-service skull fracture of the left orbit and left forehead.  As noted by the November 2009 VA examiner, the Veteran's skull fracture was treated in service with a frontal craniotomy, during which time, four burr holes were placed with debridement of the frontal lobe laceration.  The Board also notes that in the May 1988 in-service surgical report for the Veteran's left frontal craniotomy, during the surgery, there were two large pieces of the bone of the orbital roof that were removed.  The surgeon noted that one of these pieces could not be fixed back in its position, and that it was possible to save the other piece for reconstruction of the orbital roof.  It was indicated that the Veteran would need surgical elevation of the depressed skull fracture as well as debridement of the brain laceration and closure of the dura.  A subsequent May 1988 discharge summary shows that the Veteran underwent another surgery and a craniotomy performed.   During this procedure, the brain was found to be lacerated in a small region about the size of a nickel at the conjunction
of the frontal and temporal lobes.  The dura was closed with a dural patch graft and the orbital roof fracture was repositioned into a more normal position.  It was indicated that postoperatively, his wounds were well healed and all sutures and staples were removed. 

Under DC 5296, loss of part of the skull, both inner and outer tables, and without brain hernia warrants a 10 percent rating for an area smaller than the size of a 25-cent piece or 0.716 in2 (4.619 cm2).  A 30 percent rating is warranted when the area is intermediate.  A 50 percent rating is warranted when the area is larger than size of a 50-cent piece or 1.140 in2 (7.355 cm2).  An 80 percent rating is warranted when there is loss of part of skull with brain hernia.  Note:  VA is to rate separately for intracranial complications.  38 C.F.R. § 4.71a.  The Board also notes that a cerebral [brain] hernia is a protrusion of brain substance through the cranium, through either a cranium bifidum, the foramen magnum, or the tenorial notch.  Dorland's Illustrated Medical Dictionary p. 848 (32nd ed. 2012).  

Here, the weight of the evidenced does not demonstrate loss of part of the skull, both inner and outer tables, which would warrant a compensable rating.  The May 1988 discharge summary did not show loss of part of the skull, both inner and outer tables and the November 2009 VA examination report, while noting skull depressions did not show loss of part of the skull, both inner and outer tables.  The Veteran contends that an increased rating for skull loss is warranted because he believes that that he has a brain hernia, as stated in his May 2010 notice of disagreement.  However, as discussed above, the Veteran's contention that he has brain hernia has no probative value, and there is no indication in the competent medical evidence that the Veteran has had a brain hernia at any point during the appeal period.  Thus, the criteria for a compensable rating are not met under DC 5296.

TBI Residuals

On VA examination in November 2009, the VA examiner noted the Veteran's symptoms at the time of his in-service head injury, and found that the Veteran has the following residuals from TBI:  Headaches, described by the Veteran as achy, throbbing, once per month now, though they used to be more frequent.  The Veteran reported that these last two hours, pain level of 3 to 4 out of 10 that responds to over the counter medications.  The Veteran reported that these headaches do not interfere with his job or activities of daily living.  The Veteran reported chronic numbness and tingling of the left forehead supraorbital region, infraorbital region, and left malar region.  The tingling and numbness were reported as 3 out of 10 in intensity.  The Veteran reported some mild hyperesthesia that seems to be a little more sensitive to sharp.  Hyperesthesia is increased sensitivity, particularly a painful sensation from abnormally painful touch stimulus.  Dorland's Illustrated Medical Dictionary p. 888 (32nd ed. 2012).  The Veteran denied neurological behavioral symptoms such as irritability or restlessness, though he did report anxiety and depression in service that were caused by non-head injury events such as thinking he had HIV.  The Veteran reported some memory impairment, difficulty in concentration, and decreased attention span.  The Veteran denied, and the November 2009 VA examiner found, no other neurological impairments or physical dysfunctions associated with his TBI.  As to functional limitations and instrumental activities of daily living due to these residuals of TBI, the Veteran reported that he has no problems.  The Veteran reported that his headaches and paresthesias has caused no problems with these functions, such as driving, shopping, doing homework with his kids, and doing household and outside chores.  

On physical examination in November 2009, the Veteran was noted as having appropriate behavior and that his attention, concentration, and executive function all appeared within normal limits.  Psychiatrically, the Veteran had normal affect, and he was cooperative.  Neurologically, the Veteran was noted as having a slight increased hypersensitivity to sharp over his left forehead and left malar area, and along the left super and infraorbital ridge, as compared to the right side.  The CT scan showed an impression of left frontal encephlomalacia with otherwise normal brain scan.  Encephlomalacia is softening of the brain.  Dorland's Illustrated Medical Dictionary p. 612 (32nd ed. 2012).  The diagnosis was status post depressed skull fracture with torn dura mater and laceration of the frontal lobe, with the residual of mild paresthesias, left forehead and left malar area and with skull defect from burr holes, and mild cephalgia.      

In his May 2010 notice of disagreement, the Veteran reported that he has splitting headaches, which are increased by heat and by aerobic and anaerobic types of activities.  The Veteran reported left facial numbness and the sensation of being foreign material.  He also noted neurological pinch sensations in the damaged head and facial area.  The Veteran stated that these symptoms seem to be getting worse as he gets older.  The Veteran also reported that he has "bouts of depression."  

In the July 2010 statement, the Veteran reported that his cephalgia is quite intense at times.  He stated that his paresthesia is companied by neurological pinch sensations.  The Veteran argued that a brain laceration is a type of brain hernia.  

On VA examination in September 2010 for TBI, the Veteran reported that two months before the examination, he bumped his head on a bathroom counter and then blacked out twice in a 20 minute period for about four seconds.  The Veteran reported that the following day, he was seen by his primary care doctor, and he stated that the CT performed that day showed only the trauma findings from his service-connected head injury and nothing new.  The Board notes that in his July 2010 Form 9, the Veteran essentially argues that these blackouts were due to his head injury residuals.  However, the September 2010 VA examiner opined that the described two blackouts were not due to the Veteran's TBI.  

The Veteran reported to the September 2010 VA TBI examiner that he has headaches that are achy, throbbing, and that occur once a week or more now.  He stated that the pain level is 7-8, lasts a few hours after taking over the counter medications, though these take the edge off.  The Veteran denied dizziness or vertigo, fatigue, malaise, and hypersensitivity to light or sound.  The Veteran reported chronic numbness and tingling of his left forehead, 3 out of 10 in intensity.  The Veteran reported that he has anxiety and depression.  He also reported memory impairment, in that he manages his money by "being obsessive compulsive about keeping track of bills and accounts."  The Veteran reported difficulty in concentration and decrease attention span and difficulty focusing.  He reported that he does not get jokes and that he is not able to multitasking.  

The September 2010 VA TBI examiner stated that the Veteran's mild memory loss, and his impairment of attention, concentration, and executive functions have no objective evidence on testing.  The examiner noted that social interaction is routinely appropriate, and that the Veteran's subjective symptoms do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  On physical examination, the Veteran's memory, attention, concentration, and executive functions were within normal limits.  Neurological testing of the brain showed no defects.  The diagnosis was TBI.  The examiner noted that the Veteran's cognitive impairment was evaluated in the below-discussed September 2010 VA psychiatric examination. 

On VA psychiatric examination in September 2010, the Veteran reported that after his in-service head injury, his symptoms seemed to get better, though he still had headaches.  He stated that he noticed problems in job in 2000, in that he was noticing that he was having problems keeping up with stuff and making decisions and that he would get easily confused.  He reported that multitasking was not possible, and that he could handle things one thing at a time.  The Veteran reported that now, he is usually at home, he watches tv, and he doesn't read anymore because he doesn't remember stuff.  The Veteran reported that he has difficulty focusing and concentrating on things, and if he has more than one thing going on, he will forget to do all his tasks, and his short term memory is a problem.  He stated that his forgetfulness is a pain because he doesn't remember people he just met, and that his forgetfulness seems to have gotten worse over the years.  On objective examination, the VA examiner noted that the Veteran was cooperative, friendly, and attentive, and that attention, thought process, and speech were all within normal limits.  The Veteran was noted as having no sleep impairment and no problems with activities of daily living.  Objectively, the Veteran's remote memory was noted as being grossly intact.  

The September 2010 VA psychiatric examiner noted that the Veteran reported that he manages his finances personally without difficulty and that there is no apparent difficulty in the area of work at this time.  The Veteran noted that he is retired and therefore has not worked for 1 to 2 years.  Thus, the Veteran has not worked during the appeal period.

In his March 2011 Form 9, the Veteran reported that his memory loss, difficulty with attention, and concentration adversely affected his job in many ways.  The Veteran also reported that his failure to properly respond to earlier appeals is largely due to his diminishing ability to read and comprehend.  He noted that he forgets what he is reading, while he is reading it, and that it becomes a string of words with no meaning.  

In the Veteran's January 2012 statement, he reported impairment with memory, attention, and concentration, in that he must reread items, and that he often forgot to complete tasks.  He reported that this was a source of embarrassment for him at his job.  He reported that though he is able to perform basic functions of living such as bathing, cooking, driving, using electronic equipment, his day is "littered with chronic forgetfulness and absentmindedness."  

In the Veteran's June 2015 statement, he stated that his headaches are a constant throb, made worse by increased body heat and level of exertion.  He also reported that his left frontal lobe region always feels like a growth, or a hood ornament up there.  

In the Veteran's September 2016 statement, he stated that his headaches are a constant throb, which are made much worse by increased body heat and level of exertion.  He reported that his medication takes the edge off, along with dim lighting and controlled temperature environment.  Without these mitigating factors of medication and controlled environment, the Veteran reported that he has "exploding headaches."  The Veteran also reported that he has confusion, short term memory loss, depression, and insomnia.  

In the October 2016 Board hearing, the Veteran testified as to having memory loss and confusion all the time, and feeling "dazed" a lot of the time.  When asked by his representative how his symptoms affect him socially or occupationally, the Veteran reported that having memory loss prevents him from recalling many things.  In the October 2016 hearing, the Veteran testified that when he has "exploding headaches," he has an inability to do very much of anything.  The Veteran testified that his usual headaches are chronic, and they can get worse.  When asked by his representative how his symptoms affect him socially or occupationally, the Veteran reported that his head pain is debilitating.  The Veteran also testified that his headaches prevent him from going to the gym.   

The Board acknowledges that in the Veteran has essentially claimed that his two blackouts in 2010 are due to his head injury residuals.  The Board also acknowledges that the Veteran contended that he has neurological pinching sensations that "can be simultaneously felt in various other areas of the body," which he contends is due to his head injury, as stated in the May 2010 notice of disagreement.  However, as discussed above, the Veteran's contentions as to which of his neurological symptoms are a residual of TBI have no probative value.  On the other hand, the competent medical evidence shows that during the appeal period, the Veteran has neurological symptoms that are medically attributed to separate disability other than his head injury residuals.  For example, the November 2009 VA examination shows that the Veteran has neuralgia and nerve damage due to his left inguinal hernia repair.  Further, the competent medical evidence provided by the September 2010 VA examiner shows that the Veteran's blackouts are not due to the Veteran's service-connected TBI.  The Board also acknowledges that at the time of his head injury in service, the Veteran had transient  paresis of the left arm, as noted by the November 2009 VA examination.  However, there is no medical evidence to show that during the appeal period, the Veteran's neurological manifestations other than those affecting his head may be medically attributed to his frontal skull paresthesias.  For these reasons, the Board will not consider his neurological symptoms of other parts of his body and the Board will not consider his reported two blackouts in 2010 when rendering an evaluation for his head injury residuals on appeal.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

TBI Residual of Cognitive Impairment and Subjective Emotional Symptoms

During the appeal period, the evidence shows that Veteran's service-connected head injury residuals are manifested by the traumatic brain injury residuals of cognitive impairment and subjective emotional symptoms.  

The Board acknowledges that on VA psychiatric examination in September 2010, on psychological testing, the examiner noted that that objective assessment indicated "that the Veteran's response style to testing administered was inconsistent and suboptimal thus yielding inconclusive results.  Due to his test-taking approach, an accurate symptom presentation could not be obtained at this time.  This is not to state that the Veteran was feigning symptoms, but rather that his response style was suboptimal at various points during testing thus precluding this author from obtaining an accurate symptom presentation."  Because of this, with regard to the Veteran's level of objective cognitive and behavioral impairment associated with TBI, the examiner stated that he cannot resolve this issue without resorting to speculation.  Based on this evidence, and given that the Veteran's test-taking style is suboptimal for purposes of determining objective manifestations attributable to his TBI, the Board concludes that a new VA examination to determine which of the Veteran's subjective emotional and cognitive impairments may be objectively and medically attributed to the Veteran's TBI would not possibly provide new information to substantiate the Veteran's claim for increased compensation, and remand for a new VA examination is not warranted.  Because it is unclear whether the Veteran's subjective cognitive and emotional impairments may be attributed to his TBI, the Board will resolve doubt in favor of the Veteran and will consider the Veteran's subjective cognitive impairment and subjective emotional impairments and symptoms when rendering an evaluation under DC 8045 for his head injury residuals.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Under DC 8045, the evaluation of subjective cognitive impairment and emotional and behavioral symptoms that do not warrant a separate psychiatric diagnosis is rendered based on a table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Other Otherwise Classified."  In this table, there are 10 important facets of TBI related to such symptoms.  The table provides criteria for levels of impairment for each facet, as appropriate.  If no facet is evaluated as "total" or totally disabling, then VA is to assign the overall percentage evaluation based on the level of the highest facet as follows:  0=0 percent; 1=10 percent; 2 =40 percent; 3= 70 percent.  Symptoms listed as examples are only examples.  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from the "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, getting in or out of bed or a chair, and using the toilet.  

Based on the above evidence, the Board finds that the Veteran's facet of memory, attention, concentration, executive functions more nearly approximates a Level 1 of impairment.  Under DC 8045, a Level 1 impairment accounts for a complaint of mild loss of memory (such as difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Because a Level 2 impairment for this facet requires objective evidence on testing of mild impairment of the functions in this facet, and because there is no objective evidence of the these subjective symptoms, the criteria for a Level 2 level of impairment of this facet are not met or approximated.  

Because the Veteran's judgement is shown by the evidence to be within normal limits during the entire appeal period, the Board finds that the Veteran's facet of judgment has a Level 0 impairment (providing for normal judgment).  

Because the Veteran's social interaction is shown by the evidence to be within normal limits (cooperative, friendly) during the entire appeal period, and occasional inappropriate social interaction is not shown, the Board finds that the Veteran's facet of social interaction has a Level 0 impairment (providing for social interaction that is routinely appropriate).  

Because the Veteran's orientation is shown by the evidence to be within normal limits during the entire appeal period, the Board finds that the Veteran's facet of orientation has a Level 0 impairment (providing for always being oriented to person, time, place, and situation).  

Because the Veteran's motor activity is shown by the evidence to be within normal limits during the entire appeal period, the Board finds that the Veteran's facet of motor activity has a Level 0 impairment (providing for normal motor activity).  

Because the Veteran's visual spatial orientation is shown by the evidence to be within normal limits during the entire appeal period, the Board finds that the Veteran's facet of visual spatial orientation has a Level 0 impairment (providing for normal visual spatial orientation).   

Based on the above evidence, the Board finds that the Veteran's facet of subjective symptoms more nearly approximates a Level 1 of impairment.  Under DC 8045, a Level 1 impairment accounts for three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living (IADLs); or work, family, or other close relationships.  Examples include frequent insomnia, and the Board notes that the Veteran has reported insomnia.  Notably, a Level 2 impairment for this facet requires three or more subjectively symptoms that moderately interfere with work, IADLs; or work, family, or other close relationship.  Examples include marked fatigability and blurred or double vision.  Here, the Veteran has recurrently denied that his cognitive impairments impact his IADLs.  The Board notes that during the appeal period, the evidence shows that the Veteran is able to complete his chores so long as he is not multi-tasking and if he completes things one at a time.  Further, there is no indication that such subjective symptoms, to include the Veteran's bouts of depression and anxiety, interfere with his relationships with his family.  For these reasons, the criteria for a Level 2 level of impairment of this facet - or moderate interference with work, IADLs, and relationships -  are not met or approximated.  

Because the November 2009 and September 2010 VA examiner expressly noted that the Veteran has no neurobehavioral effects such as irritability, the Board finds that the Veteran's facet of neurobehavioral effects has a Level 0 impairment.  

Based on the above evidence, the Board finds that the Veteran's facet of communication more nearly approximates a Level 2 of impairment.  Under DC 8045, a Level 2 impairment accounts for inability to communicate either by spoken language, written language or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half for the time.  Can generally communicate complex ideas.  Here, the Veteran has reported that his unable to remember what he is reading and is unable to comprehend what he is reading after as little as one line, and that he has to reread lines in order to comprehend what he is reading.  However, the evidence shows that he is consistently able to communicate normally with others verbally, and he is recurrently able to effectively communicate complex ideas in his multiple written statements.  The evidence also shows that the Veteran was able to comprehend the written VA examination reports in order to formulate multiple written arguments to substantiate his claim.  For these reasons, the Board finds that the criteria for a Level 3 impairment of this facet - inability to communicate either by spoken language, written language or both, at least half the time but not all of the time, or to inability to comprehend spoken language, written language, or both, at least half for the time but not all of the time - are not met or approximated.  The Board notes that the Level 3 of impairment states that the claimant may rely on gestures or other alternative modes of communication, and that the claimant should be able to communicate basic needs.  Here, the Veteran is able to communicate complex ideas and there is no indication that he relies on alternative modes of communication such as gestures.  For these reasons, the criteria for a Level 3 level of impairment of this facet are not met or approximated.  

Because the Veteran's consciousness is shown by the evidence to be within normal limits during the entire appeal period, the Board finds that the Veteran's facet of motor activity has a Level 0 impairment.  The Board notes that the only level of impairment above Level 0 for consciousness is total (providing for persistent altered state of consciousness, such as vegetative state, minimally responsive state, coma).  

On review, the Veteran's highest level of cognitive impairment with subjective emotional symptoms for any of the facets under the table titled Cognitive Impairment And Other Residuals Of TBI Other Otherwise Classified is Level 2.  Level 2 warrants a 40 percent rating under DC 8045 for the entire appeal period.

TBI Residual of Cephalgia

During the appeal period, the evidence shows that Veteran's service-connected head injury residuals are manifested by the traumatic brain injury residual of cephalgia.  As discussed above, the Veteran's cephalgia will be rated by analogy under DC 8100.        

Under DC 8100, a 10 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once in two months over the last several months.  A 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the maximum rating provided under DC 8100.  38 C.F.R. § 4.124a.  

Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).  Also, the Board notes that "migraine" is commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often with photophobia.  Also, attacks are preceded by constriction of the cranial arteries, often with resultant prodromal sensory (especially ocular) symptoms.  Id. at 1166.  

The Board acknowledges that the evidence shows that the Veteran's headaches are constant, throbbing, and achy, and that his headaches have flare-ups of pain due to heat and exertion.  The Veteran has also reported that his "exploding headaches" that can occur when he does not have access to his pain medication or a dimly lit, temperature controlled environment.  The Veteran testified that when he gets exploding headaches, he is not able to do "very much of anything."  However, the Veteran has not indicated the frequency with which he is unable to use his pain medication, and the Veteran has not reported how often his exploding headaches with photophobia occur.  On the other hand, in the remaining evidence of record, shows that the Veteran denied fatigue, and that headaches with irritability, nausea, vomiting, constipation or diarrhea are not shown.  There is no indication that the Veteran's constant throbbing and achy headaches are accompanied by extreme exhaustion or powerlessness.  Significantly, the Veteran himself has recurrently reported that his headaches do not prevent him from completing his activities of daily living, despite his having "debilitating" pain.  

Based on this evidence, the Board finds that characteristic prostrating attacks during which the Veteran is unable to do anything are not present unless the Veteran has no access to his medication and to a dimly lit and temperature controlled environment.  The Board notes that the evidence shows that the Veteran is retired and that he usually watches tv at home. There is no indication in the record or by the Veteran that he has had difficulty procuring his pain medication, particularly at a frequency of once a month. For these reasons, the Board resolves doubt in favor of the Veteran and finds that the Veteran has characteristic prostrating attacks that warrant a compensable 10 percent rating under DC 8100.  However, because characteristic prostrating attacks that occur on an average of once a month over the last several months is not shown by the evidence during the appeal period, the criteria for a 30 percent rating under DC 8100 are not met or approximated.  Thus, a 10 percent rating under DC 8100 is warranted for the Veteran's cephalgia for the entire appeal period.  

TBI Residual of Frontal Skull Paresthesias

During the appeal period, the evidence shows that Veteran's service-connected head injury residuals are manifested by the traumatic brain injury residual of frontal skull paresthesias. 

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  38 C.F.R. § 4.120.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale [as neuritis], with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Because the rating schedule does not specifically provide for ratings for frontal skull paresthesias, which the evidence shows manifests in no cranial nerve dysfunction, the Board will rate the Veteran's manifestations thereof by analogy under a closely related disability with similar anatomical localization and symptomatology.  38 C.F.R. § 4.20.  

Here, the evidence shows that the Veteran has neurological pinch sensations, tingling, and numbness on the left side of his head and face, hypersensitivity to sharpness, and a sensation of a foreign object being in his head - all sensory disturbances with some pain on sensory stimuli.  Therefore, the Board considers the Veteran's symptomatology is analogous to neuritis.  The Board acknowledges that the November 2009 VA examiner found that the Veteran's neurological symptoms of paresthesias were not symptoms of cranial nerve dysfunction.  However, by analogy, the locale of the Veteran's neurological symptoms are similar to those affected by the cranial nerves.  For these reasons, the Board will consider the diagnostic codes pertaining to neuritis of the cranial nerves (DCs 8305, 8307, 8309, 8310, 8311, and 8312).  Because paralysis of a nerve is not shown, the diagnostic codes pertaining to paralysis of the cranial nerves are not applicable.  

The Board also notes that because there are no organic changes to the nerve roots shown by the evidence, the maximum rating which may be assigned for the Veteran's "neuritis" will be that for moderate paralysis under each applicable code.  Moderate neuritis for any of the codes 8305, 8307, 8309, 8310, 8311, and 8312 warrant a 10 percent rating, which is both the minimum and maximum possible compensable rating for neuritis under any of these applicable codes.  38 C.F.R. § 4.124a.  Further, the Board notes that DC 8305 is rated based on the impact of the fifth (trigeminal) cranial nerve, which is noted as being dependent upon the relative degree of sensory manifestation or motor loss, and it is therefore appropriate to evaluate the Veteran's paresthesias under this code.  Because the Veteran has sensory manifestations of the left side of his forehead, and because the only possible compensable rating for such symptoms under any applicable code, to include DC 8305, is 10 percent, the Board finds that the criteria for a disability rating of 10 percent under DC 8305 for the Veteran's frontal skull paresthesias associated with TBI have been met for the entire appeal period.  

At no point during the appeal period have the criteria for a ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

The Board has inferred the matter of entitlement of TDIU and remanded the matter below.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased compensation for head injury residuals.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).   


ORDER

The appeal regarding entitlement to service connection for adjustment disorder with suicide attempt is dismissed.  

Entitlement to an initial compensable rating for head injury residuals, loss of part of the skull, under DC 5296, is denied.

Entitlement to a separate initial rating of 40 percent for head injury residuals, diagnosed as TBI residuals, under DC 8045, is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary awards.

Entitlement to a separate initial rating of 10 percent for head injury residuals, diagnosed as cephalgia associated with TBI, under DC 8100, is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary awards.

Entitlement to for a separate initial rating of 10 percent for head injury residuals, diagnosed as frontal skull paresthesia associated with TBI, under DC 8305, is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary awards.


REMAND

In the Veteran's October 2016 Board hearing, the Veteran reported that he is given blood pressure readings when he goes for checkups at the doctors.  The Veteran also reported that he receives treatment from a doctor for his genitofemoral nerve entrapment.  Also, the Veteran has reported receiving treatment at Stanford University's Pain Management Clinic for his nerve entrapment.   These treatment records are outstanding and are relevant to the claims for hypertension and genitofemoral nerve entrapment on appeal, and VA should attempt to obtain them.  

Further, the Veteran testified at the Board hearing that his blood pressure readings have been higher than was shown on the Veteran's last VA examination for hypertension, which was in November 2009.  Given the reported increase in blood pressure, and because the Veteran has not been afforded a VA examination regarding hypertension since November 2009, the Veteran should be provided with a new VA examination to determine the severity of the hypertension.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
	
Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and provided an opportunity to submit the requisite information and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

Please contact the Veteran and request that he identify, submit, or authorize the release of any outstanding non-VA records relevant to his hypertension and genitofemoral nerve entrapment status post bilateral inguinal hernia repair, specifically to include treatment records from the Stanford University Pain Management Clinic.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Attempt to obtain all outstanding VA treatment records of the Veteran and associate them with the claims file.  


3. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the severity of his hypertension.  Forward the claims file to the examiner for review of the case.  

4. Conduct any further development that the AOJ considers is warranted with regard to the matter of TDIU (to include a general VA examination if deemed necessary) and regarding the issue of entitlement to increased compensation for genitofemoral nerve entrapment.
  
5. Thereafter, readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


